Exhibit 10.30

 

Corporate Executive Fiscal 2005 Bonus Measurements

 

The fiscal 2005 bonus plan for corporate executives will be based on
year-over-year improvement in Actuant’s Consolidated Combined Management Measure
(CMM)

 

Supporting Definitions:

Consolidated CMM = Net earnings before interest, taxes, and amortization less
Asset Carrying Charge of 20% of net debt, shareholders’ equity and accumulated
amortization of intangible assets

 

Bonus Targets:

 

         0%   100%
(Target)   250%

Consolidated CMM

       $40.4 million   $44.5 million   $50.5 million

Name

  Functional Area        Proposed Bonus Payout @ 100% Robert Arzbaecher   Chief
Executive Officer        $536,000     Andrew Lampereur   Chief Financial Officer
       $155,000    

 

Business Unit & Segment Leader Fiscal 2005 Bonus Measurements

 

The fiscal 2005 bonus plan for segment leaders will be based on year-over-year
improvement in segment CMM (70%) and year-over-year improvement in Actuant’s CMM
(30%). The fiscal 2005 bonus plan for the European Electrical business unit
leader will be based on year-over-year improvement in Business Unit CMM (33%),
year-over-year improvement in Actuant’s CMM (33%), and a performance based
incentive based on projects assigned by the CEO (34%).

 

Supporting Definitions:

Business Unit & Segment CMM = Operating Profit (before amortization) less Asset
Carrying Charge of 20% of Net Assets Employed

Net Assets Employed = Net accounts receivable + net inventory + prepaid assets +
net fixed assets + other long-term assets (excluding intangible assets) -
accounts payable – accrued current liabilities

 

Bonus Targets:

 

Mark Goldstein; Executive Vice President—

    

Tools & Supplies CMM

  

0% payout: Less than or equal to 100% of prior year.

100% payout: 10% improvement over prior year

250% payout: 25% improvement over prior year

Consolidated CMM

   See consolidated CMM scale above.

Bonus payout at 100%

   $170,000

Bill Blackmore; Executive Vice President—

    

Engineered Solutions CMM

  

0% payout: Less than or equal to 100% of prior year.

100% payout: 10% improvement over prior year

250% payout: 25% improvement over prior year

Consolidated CMM

   See consolidated CMM scale above.

Bonus payout at 100%

   $162,500

 



--------------------------------------------------------------------------------

Exhibit 10.30

 

Gustav H.P. Boel; Executive Vice President—

    

European Electrical CMM

  

0% payout: Less than or equal to 80% of prior year.

100% payout: 10% improvement over prior year

250% payout: 50% improvement over prior year

Consolidated CMM

   See consolidated CMM scale above.

Bonus payout at 100%

   $137,500

 